   MICHAEL FAILLACE & ASSOCIATES, P.C.
   60 East 42nd
            Case Street, Suite 4510
                   1:20-cv-07705-ER Document 1 Filed 09/18/20 Page 1 of 17
   New York, New York 10165
   Telephone: (212) 317-1200
   Facsimile: (212) 317-1620
   Attorneys for Plaintiff

   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   -------------------------------------------------------X
   MOISES HERNANDEZ, individually and on
   behalf of others similarly situated,

                                      Plaintiff,                      COMPLAINT

                    -against-
                                                              COLLECTIVE ACTION UNDER
   FOOD & BEYOND LLC (D/B/A BREAD                                  29 U.S.C. § 216(b)
   AND BUTTER), BARNABAS Y. WOO ,
   JIMMY KIM , KEVIN CHOI , and HYUN                                     ECF Case
   PARK ,

                                       Defendants.
   -------------------------------------------------------X

          Plaintiff Moises Hernandez (“Plaintiff Hernandez” or “Mr. Hernandez”), individually and

 on behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

 P.C., upon his knowledge and belief, and as against Food & Beyond LLC (d/b/a Bread and Butter),

 (“Defendant Corporation”), Barnabas Y. Woo, Jimmy Kim, Kevin Choi, and Hyun Park,

 (“Individual Defendants”), (collectively, “Defendants”), alleges as follows:

                                            NATURE OF ACTION

        1.       Plaintiff Hernandez is a former employee of Defendants Food & Beyond LLC (d/b/a

Bread and Butter), Barnabas Y. Woo, Jimmy Kim, Kevin Choi, and Hyun Park.

        2.       Defendants own, operate, or control a deli, located at 419 Park Avenue, New York,

NY 10016 under the name “Bread and Butter”.

        3.       Upon information and belief, individual Defendants Barnabas Y. Woo, Jimmy Kim,

Kevin Choi, and Hyun Park, serve or served as owners, managers, principals, or agents of Defendant

Corporation and, through this corporate entity, operate or operated the deli as a joint or unified

enterprise.
       4.    Plaintiff Hernandez was employed as a delivery worker at the deli located at 419
          Case 1:20-cv-07705-ER Document 1 Filed 09/18/20 Page 2 of 17
Park Avenue, New York, NY 10016.

       5.      Plaintiff Hernandez was ostensibly employed as a delivery worker. However, he was

required to spend a considerable part of his work day performing non-tipped duties, including but

not limited to cooking, mopping, cleaning the business, and stocking inventory (hereafter the “non-

tipped duties”).

       6.      At all times relevant to this Complaint, Plaintiff Hernandez worked for Defendants

in excess of 40 hours per week, without appropriate overtime and spread of hours compensation for

the hours that he worked.

       7.      Rather, Defendants failed to pay Plaintiff Hernandez appropriately for any overtime

hours worked, either at the straight rate of pay or for any additional overtime premium.

       8.      Further, Defendants failed to pay Plaintiff Hernandez the required “spread of hours”

pay for any day in which he had to work over 10 hours a day.

       9.      Defendants employed and accounted for Plaintiff Hernandez as a delivery worker in

their payroll, but in actuality his duties required a significant amount of time spent performing the

non-tipped duties alleged above.

       10.     In addition, Defendants maintained a policy and practice of unlawfully appropriating

Plaintiff Hernandez’s and other tipped employees’ tips and made unlawful deductions from Plaintiff

Rivera’s and other tipped employees’ wages.

       11.     Defendants’ conduct extended beyond Plaintiff Hernandez to all other similarly

situated employees.

       12.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Hernandez and other employees to work in excess of forty (40) hours per week

without providing the overtime compensation required by federal and state law and regulations.

       13.     Plaintiff Hernandez now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid overtime wages pursuant to the Fair Labor Standards Act of 1938,


                                                 -2-
29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and 650
             Case 1:20-cv-07705-ER Document 1 Filed 09/18/20 Page 3 of 17
et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

        14.      Plaintiff Hernandez seeks certification of this action as a collective action on behalf

of himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                    JURISDICTION AND VENUE

        15.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Hernandez’s state law claims under 28

U.S.C. § 1367(a).

        16.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a deli located in this district. Further, Plaintiff Hernandez was employed by Defendants in

this district.

                                                   PARTIES

                                                    Plaintiff

        17.      Plaintiff Moises Hernandez (“Plaintiff Hernandez” or “Mr. Hernandez”) is an adult

individual residing in New York County, New York.

        18.      Plaintiff Hernandez was employed by Defendants at Bread & Butter from

approximately 2000 until on or about August 19, 2020.

        19.      Plaintiff Hernandez consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).


                                                   -3-
                                           Defendants
           Case 1:20-cv-07705-ER Document 1 Filed 09/18/20 Page 4 of 17
       20.   At all relevant times, Defendants owned, operated, or controlled a deli, located at 419

Park Avenue, New York, NY 10016 under the name “Bread and Butter”.

       21.     Upon information and belief, Food & Beyond LLC (d/b/a Bread and Butter) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 419 Park Avenue, New York,

NY 10016.

       22.     Defendant Barnabas Y. Woo is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Barnabas Y. Woo is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Barnabas Y. Woo possesses operational control over Defendant Corporation, an ownership interest

in Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiff

Hernandez, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

       23.     Defendant Jimmy Kim is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Jimmy Kim is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Jimmy Kim

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Hernandez, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       24.     Defendant Kevin Choi is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Kevin Choi is sued individually in

his capacity as a manager of Defendant Corporation. Defendant Kevin Choi possesses operational


                                                  -4-
control over Defendant Corporation and controls significant functions of Defendant Corporation. He
             Case 1:20-cv-07705-ER Document 1 Filed 09/18/20 Page 5 of 17
determines the wages and compensation of the employees of Defendants, including Plaintiff

Hernandez, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

       25.     Defendant Hyun Park is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Hyun Park is sued individually in his

capacity as owner, officer and/or agent of Defendant Corporation. Defendant Hyun Park possesses

operational control over Defendant Corporation, an ownership interest in Defendant Corporation,

and controls significant functions of Defendant Corporation. He determines the wages and

compensation of the employees of Defendants, including Plaintiff Hernandez, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

       26.     Defendants operate a deli located in The Rose Hill section of Manhattan.

       27.     Individual Defendants, Barnabas Y. Woo, Jimmy Kim, Kevin Choi, and Hyun Park,

possess operational control over Defendant Corporation, possess ownership interests in Defendant

Corporation, or control significant functions of Defendant Corporation.

       28.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       29.     Each Defendant possessed substantial control over Plaintiff Hernandez’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Hernandez, and all similarly situated individuals,

referred to herein.




                                                  -5-
       30.   Defendants jointly employed Plaintiff Hernandez (and all similarly situated
           Case 1:20-cv-07705-ER Document 1 Filed 09/18/20 Page 6 of 17
employees) and are Plaintiff Hernandez’s (and all similarly situated employees’) employers within

the meaning of 29 U.S.C. 201 et seq. and the NYLL.

       31.       In the alternative, Defendants constitute a single employer of Plaintiff Hernandez

and/or similarly situated individuals.

       32.       Upon information and belief, Individual Defendants Barnabas Y. Woo, Jimmy Kim,

and Hyun Park operate Defendant Corporation as either an alter ego of themselves and/or fail to

operate Defendant Corporation as an entity legally separate and apart from themselves, by among

other things:

                a) failing to adhere to the corporate formalities necessary to operate Defendant

                   Corporation as a Corporation,

                b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                   by, amongst other things, failing to hold annual meetings or maintaining

                   appropriate corporate records,

                c) transferring assets and debts freely as between all Defendants,

                d) operating Defendant Corporation for their own benefit as the sole or majority

                   shareholders,

                e) operating Defendant Corporation for their own benefit and maintaining control over

                   this corporation as a closed Corporation,

                f) intermingling assets and debts of their own with Defendant Corporation,

                g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                   liability as necessary to protect their own interests, and

                h) Other actions evincing a failure to adhere to the corporate form.

       33.       At all relevant times, Defendants were Plaintiff Hernandez’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff




                                                    -6-
Hernandez, controlled the terms and conditions of employment, and determined the rate and method
           Case 1:20-cv-07705-ER Document 1 Filed 09/18/20 Page 7 of 17
of any compensation in exchange for Plaintiff Hernandez’s services.

       34.     In each year from 2014 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       35.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the deli

on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiff

       36.     Plaintiff Hernandez is a former employee of Defendants who ostensibly was

employed as a delivery worker. However, he spent over 20% of each shift performing the non-tipped

duties described above.

       37.     Plaintiff Hernandez seeks to represent a class of similarly situated individuals under

29 U.S.C. 216(b).

                                      Plaintiff Moises Hernandez

       38.     Plaintiff Hernandez was employed by Defendants from approximately 2000 until on

or about August 19, 2020.

       39.     Defendants employed Plaintiff Hernandez as a delivery worker.

       40.     However, Plaintiff Hernandez was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

       41.     Although Plaintiff Hernandez was employed as a delivery worker, he spent over 20%

of each day performing non-tipped work throughout his employment with Defendants.

       42.     Plaintiff Hernandez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       43.     Plaintiff Hernandez’s work duties required neither discretion nor independent

judgment.


                                                   -7-
       44.     Throughout his employment with Defendants, Plaintiff Hernandez regularly worked
             Case 1:20-cv-07705-ER Document 1 Filed 09/18/20 Page 8 of 17
in excess of 40 hours per week.

       45.     From approximately August 2014 until on or about November 30, 2019, Plaintiff

Hernandez worked from approximately 5:30 a.m. until on or about 4:30 p.m., 6 days a week

(typically 66 hours per week).

       46.     From approximately December 2019 until on or about March 14, 2020, Plaintiff

Hernandez worked from approximately 5:30 a.m. until on or about 8:00 p.m., 6 days a week

(typically 87 hours per week).

       47.     From approximately March 15, 2020 until on or about August 2020, Plaintiff

Hernandez worked from approximately 4:30 a.m. until on or about 4:30 p.m., 7 days per week

(typically 84 hours per week).

       48.     Throughout his employment, Defendants paid Plaintiff Hernandez his wages in cash.

       49.     From approximately August 2014 until on or about December 2018, Defendants paid

Plaintiff Hernandez $13.00 per hour.

       50.     From approximately January 2019 until on or about August 2020, Defendants paid

Plaintiff Hernandez $15.00 per hour.

       51.     Defendants never granted Plaintiff Hernandez any breaks or meal periods of any kind.

       52.     Plaintiff Hernandez was never notified by Defendants that his tips were being

included as an offset for wages.

       53.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Hernandez’s wages.

       54.     Defendants withheld a portion of Plaintiff Hernandez’s tips; specifically, Defendants

withheld a third of all the non-cash tips customers wrote in for Plaintiff Hernandez and paid these

tips to non-tipped workers such as sandwich makers and managers.

       55.     Defendants did not provide Plaintiff Hernandez an accurate statement of wages, as

required by NYLL 195(3).


                                                 -8-
      56.     In fact, Defendants adjusted Plaintiff Hernandez’s paystubs so that they reflected
            Case 1:20-cv-07705-ER Document 1 Filed 09/18/20 Page 9 of 17
inaccurate wages and hours worked.

      57.      Defendants did not give any notice to Plaintiff Hernandez, in English and in Spanish

(Plaintiff Hernandez’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      58.      Defendants required Plaintiff Hernandez to purchase “tools of the trade” with his own

funds—including a bicycle and bicycle accessories.

                          Defendants’ General Employment Practices

      59.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Hernandez (and all similarly situated employees) to work in excess of 40 hours

a week without paying him appropriate spread of hours pay and overtime compensation as required

by federal and state laws.

      60.      Plaintiff Hernandez was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      61.      Defendants required Plaintiff Hernandez and all other delivery workers to perform

general non-tipped tasks in addition to their primary duties as delivery workers.

      62.       Plaintiff Hernandez and all similarly situated employees, ostensibly were employed

as tipped employees by Defendants, although their actual duties included a significant amount of

time spent performing the non-tipped duties outlined above.

      63.      Plaintiff Hernandez’s duties were not incidental to his occupation as a tipped worker,

but instead constituted entirely unrelated general deli work with duties, including the non-tipped

duties described above.

      64.      Defendants paid Plaintiff Hernandez his wages in cash.




                                                 -9-
      65.      Defendants failed to post at the workplace, or otherwise provide to employees, the
           Case 1:20-cv-07705-ER Document 1 Filed 09/18/20 Page 10 of 17
required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      66.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Hernandez (and similarly situated individuals) worked,

and to avoid paying Plaintiff Hernandez properly for his full hours worked.

      67.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      68.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Hernandez and other similarly situated former workers.

      69.      Defendants failed to provide Plaintiff Hernandez and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      70.      Defendants failed to provide Plaintiff Hernandez and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).


                                                  - 10 -
                             FLSA COLLECTIVE ACTION CLAIMS
             Case 1:20-cv-07705-ER Document 1 Filed 09/18/20 Page 11 of 17
      71.       Plaintiff Hernandez brings his FLSA overtime compensation and liquidated damages

claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all

similarly situated persons (the “FLSA Class members”), i.e., persons who are or were employed by

Defendants or any of them, on or after the date that is three years before the filing of the complaint

in this case (the “FLSA Class Period”).

      72.       At all relevant times, Plaintiff Hernandez and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required overtime pay at a one and

one-half their regular rates for work in excess of forty (40) hours per workweek under the FLSA

under the FLSA.

      73.       The claims of Plaintiff Hernandez stated herein are similar to those of the other

employees.

                                    FIRST CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      74.       Plaintiff Hernandez repeats and realleges all paragraphs above as though fully set

forth herein.

       75.      At all times relevant to this action, Defendants were Plaintiff Hernandez’s

employers (and employers of the putative FLSA Class members) within the meaning of the Fair

Labor Standards Act. 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiff

Hernandez (and the FLSA Class members), controlled the terms and conditions of employment,

and determined the rate and method of any compensation in exchange for his employment.

       76.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

       77.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards


                                                 - 11 -
Act. 29 U.S.C. § 203 (r-s).
           Case 1:20-cv-07705-ER Document 1 Filed 09/18/20 Page 12 of 17
      78.     Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Hernandez

(and the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      79.       Defendants’ failure to pay Plaintiff Hernandez (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      80.       Plaintiff Hernandez (and the FLSA Class members)were damaged in an amount to

be determined at trial.

                                  SECOND CAUSE OF ACTION

                          VIOLATION OF THE OVERTIME PROVISIONS

                            OF THE NEW YORK STATE LABOR LAW

      81.       Plaintiff Hernandez repeats and realleges all paragraphs above as though fully set

forth herein.

      82.       Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Hernandez              overtime

compensation at rates of one and one-half times the regular rate of pay for each hour worked in

excess of forty hours in a work week.

      83.       Defendants’ failure to pay Plaintiff Hernandez overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      84.       Plaintiff Hernandez was damaged in an amount to be determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                      OF THE NEW YORK COMMISSIONER OF LABOR

      85.       Plaintiff Hernandez repeats and realleges all paragraphs above as though fully set

forth herein.




                                                - 12 -
      86.  Defendants failed to pay Plaintiff Hernandez one additional hour’s pay at the basic
         Case 1:20-cv-07705-ER Document 1 Filed 09/18/20 Page 13 of 17
minimum wage rate before allowances for each day Plaintiff Hernandez’s spread of hours exceeded

ten hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      87.       Defendants’ failure to pay Plaintiff Hernandez an additional hour’s pay for each day

Plaintiff Hernandez’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      88.       Plaintiff Hernandez was damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                     REQUIREMENTS OF THE NEW YORK LABOR LAW

      89.       Plaintiff Hernandez repeats and realleges all paragraphs above as though fully set

forth herein.

      90.       Defendants failed to provide Plaintiff Hernandez with a written notice, in English and

in Spanish (Plaintiff Hernandez’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      91.       Defendants are liable to Plaintiff Hernandez in the amount of $5,000, together with

costs and attorneys’ fees.

                                    FIFTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW




                                                 - 13 -
      92.      Plaintiff Hernandez repeats and realleges all paragraphs above as though fully set
            Case 1:20-cv-07705-ER Document 1 Filed 09/18/20 Page 14 of 17
forth herein.

      93.         With each payment of wages, Defendants failed to provide Plaintiff Hernandez with

an accurate statement listing each of the following: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or rates

of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or

other; gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages;

the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      94.         Defendants are liable to Plaintiff Hernandez in the amount of $5,000, together with

costs and attorneys’ fees.

                                     SIXTH CAUSE OF ACTION

                               RECOVERY OF EQUIPMENT COSTS

      95.         Plaintiff Hernandez repeats and realleges all paragraphs above as though fully set

forth herein.

      96.         Defendants required Plaintiff Hernandez to pay, without reimbursement, the costs

and expenses for purchasing and maintaining equipment and “tools of the trade” required to perform

his job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29

C.F.R. § 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      97.         Plaintiff Hernandez was damaged in an amount to be determined at trial.

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Hernandez respectfully requests that this Court enter judgment

 against Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency




                                                  - 14 -
of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in
           Case 1:20-cv-07705-ER Document 1 Filed 09/18/20 Page 15 of 17
this action;

       (b)       Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Hernandez and the FLSA Class members;

       (c)       Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Hernandez and the FLSA Class members;

       (d)       Awarding Plaintiff Hernandez and the FLSA Class members damages for the

amount of unpaid overtime compensation and damages for any improper deductions or credits

taken against wages under the FLSA as applicable;

       (e)       Awarding Plaintiff Hernandez and the FLSA Class members liquidated damages in

an amount equal to 100% of his damages for the amount of unpaid overtime compensation, and

damages for any improper deductions or credits taken against wages under the FLSA as applicable

pursuant to 29 U.S.C. § 216(b);

       (f)       Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Hernandez;

       (g)       Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Hernandez;

       (h)       Declaring that Defendants violated the notice requirements of the NYLL with

respect to Plaintiff Hernandez’s compensation, hours, wages and any deductions or credits taken

against wages;

       (i)       Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Hernandez;

       (j)       Awarding Plaintiff Hernandez damages for the amount of unpaid overtime

compensation, and for any improper deductions or credits taken against wages, as well as awarding

spread of hours pay under the NYLL as applicable

       (k)       Awarding Plaintiff Hernandez damages for Defendants’ violation of the NYLL


                                                - 15 -
notice provisions, pursuant to NYLL §§198(1-b), 198(1-d);
           Case 1:20-cv-07705-ER Document 1 Filed 09/18/20 Page 16 of 17
        (l)    Awarding Plaintiff Hernandez liquidated damages in an amount equal to one

hundred percent (100%) of the total amount of overtime compensation and spread of hours pay

shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (m)     Awarding Plaintiff Hernandez and the FLSA Class members pre-judgment and

post-judgment interest as applicable;

       (n)      Awarding Plaintiff Hernandez and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;

       (o)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (p)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Hernandez demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       September 15, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 16 -
Case 1:20-cv-07705-ER Document 1 Filed 09/18/20 Page 17 of 17
